Title: From Thomas Jefferson to George Jefferson, 13 January 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Jan. 13. 04.
               
               There were sent from Philadelphia by Jones & Howell some time since 10. bundles of nailrod to make up the former deficiency, and three sheets of rolled iron, to your address; also by Genl. Muhlenberg of Philadelphia three pipes of wine, & from here lately 12. boxes marked TJ. and numbered 1. to 12. all to be forwarded to Monticello by water.
               I have directed my manager in Bedford, mr Griffin, to get my tobacco down as early as possible, under your address. I shall be obliged to make an early sale of it, and will therefore thank you whenever you drop me a line on other subjects, to mention the price & prospect at your market. you will be so good as to attend at the proper time to engaging the hundred hams from Colo. Macon as desired in a letter of last October. Accept assurances of my affectionate esteem.
               
                  Th: Jefferson
               
            